Title: Board of Admiralty to Messrs. Hewes, Smith, and Allen, 7 April 1780
From: Board of Admiralty
To: Hewes, Smith, and Allen


April 7th. 1780Gentlemen
We received by the last Post your letters of the 1st. January and the 6th of March last, giving us an Account that on the 25th of December some villans with false keys had entered the ware House where the public Canvass was stored and carried away the whole except three Bolts—that they likewise carried away a large Quantity of Salt from you; that you had found out some of the Offenders had hanged two and were in pursuit of a third. The hanging all that were concerned in perpetrating this Villany would indeed be a poor compensation to you or to us for any losses we have sustained. Perhaps by writing to Virginia to some proper persons you may discover with whom the goods were lodged there for Sale, and may be able to recover a part & perhaps the whole value of them. Doubtless there was a gang concerned in this business and part of it reside in Virginia.
As you are interested in this matter we trust that you will take the best measures for the detection of these Robbers and the recovery of the Goods or the value of them.
Considering the circumstances of this Roberry we cannot forbear taxing you with neglect, but we have still a greater reason to blame you when we consider that if you had complied with requisition made for the Canvass in pursuance of the Commercial Committees Order by William Bennett of Edenton, who writes to Francis Lewis Esquire then of the Commercial Committee, now of this Board in his Letter dated Edenton Decemr. 1779, “I applied to Messrs. Hewes Smith & Allen for the 37 pieces sail Duck, but they could give me no account of them till they had overhawled their Books” the Duck would have been safe. That overhawling of Books could be necessary in Order to the delivery of the 37 Pieces of Duck we cannot conceive when by a return of the Continental Stores that have been received by Hewes, Smith & Allen, made by Hewes Smith & Allen dated Edenton Augt. 28th. 1778 and rendered in October 1779 it appears that they were in your possession. If the Duck had been delivered to Order which you ought to have complied with, it would not have been lost.

If you thought it was not our property when demanded you will not, we hope, think it our loss now it is stolen. We should be glad upon an explanation of this dark business to have reason to continue that confidence we once placed in your constant Attention to Public Charges.
We desire you will transmit to us by the first safe opportunity the balance of your Accounts with the Marine & Commercial Committees being


£2493.13.4
}
£6447.1.9 No. Carrolina Currency


3953.8.5


agreeably to accounts furnished & settled by your Mr.[?] Hewes
I am Gentlemen Your Hble servant    By Order
J. Brown Secy
